DETAILED ACTION

1. It is hereby acknowledged that 17/152761 the following papers have been received and placed of record in the file: Remark date 01/19/21

2. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.        The information disclosure statement (IDS), submitted on 01/19/21, 03/03/21, 06/07/21, 09/01/21, 09/23/21, 02/14/22, 04/06/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  




Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-54 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US Patent (11,212,151 B2) claims 1-49. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with spreading code is based at least in part on a Fourier basis cover code. The main difference from the instant application is US Patent (11,212,151 B2) uses mainly a specific spreading code. These differences would be obvious modifications to further limit interference.  
Instant Application (17/152761)
US Patent (11,212,151 B2)  
1. A method for wireless communication, comprising: 2generating a plurality of sets of modulation symbols from a set of modulation 3symbols comprising uplink control information, each of the plurality of sets of modulation 4symbols comprising repetitions of the set of modulation symbols; 
5applying each value of a spreading code to a respective one of the plurality of 6sets of modulation symbols; 
7performing a discrete Fourier transform spreading process after applying the 8spreading code to obtain a set of frequency domain symbols;
 and 9transmitting a time-domain waveform obtained from the set of frequency 10domain symbols in a symbol period of an uplink slot.  

1. A method for wireless communication, comprising: identifying a spreading code of a plurality of spreading codes for spreading a set of modulation symbols of uplink control information, wherein the spreading code is based at least in part on a Fourier basis cover code, and wherein each of the plurality of spreading codes has a form given by [1, exp(i*2*pi/n*(n−1)), 1, exp(i*2*pi/n*(n -1)*2), . . . , 1, exp(i*2*pi/n *(n−1)*(n−1))]; spreading the set of modulation symbols using the spreading code prior to a discrete Fourier transform (DFT) spreading process, the DFT spreading process generating a set of frequency domain symbols, wherein spreading the set of modulation symbols using the spreading code comprises: generating a plurality of sets of modulation symbols from the set of modulation symbols, each of the plurality of sets of modulation symbols comprising a repetition of the set of modulation symbols; and applying each value of the spreading code to a respective one of the plurality of sets of modulation symbols; and transmitting a time-domain waveform obtained from the set of frequency domain symbols to a serving base station in a symbol period of an uplink slot, wherein a maximum value of n is based at least in part on a quantity of user equipment configured for transmitting to the serving base station in the symbol period of the uplink slot.

The remaining claims are similar to instant application.  


Claim Objections
5.  Claim 1-14, 24-30, 34-42, 47-51  are objected to because of the following informalities: Claims 1, 24, 34, 47 state The claims state “…apply each value of a spreading code to a respective one of the plurality of sets…” .  It is unclear what is considered the value of a spreading code. The specification does not seem to provide further explanation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claim(s) 1, 9,13,24,26,34,36,41,47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL-3GPP TSG-RAN WG1 Meeting#90 Prague, Czech Republic, 21th-25th August 2017


Regarding claim 1, 3GPP teaches a method for wireless communication, comprising: 2generating a plurality of sets of modulation symbols from a set of modulation 3symbols comprising uplink control information, (see 3GPP section 2, Fig. 1-3 and explains FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation. Also shows UCI bits and explains encoded UCIs)  ; each of the plurality of sets of modulation 4symbols comprising repetitions of the set of modulation symbols; 5 (see 3GPP section 2, Fig. 1-3 explains encoded UCI symbols are repeated over two hops) 5applying each value of a spreading code to a respective one of the plurality of 6sets of modulation symbols; (see 3GPP explains the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation)
7performing a discrete Fourier transform spreading process after applying the 8spreading code to obtain a set of frequency domain symbols;(see 3GPP explains CDM based user multiplexing: different PUCCH sharing the same PRB(s) using all the subcarriers by means intra symbol pre-DFT spreading. Different PUCCH allocated to the same PRB(s) are assigned to different spreading codes)   and 9transmitting a time-domain waveform obtained from the set of frequency 10domain symbols in a symbol period of an uplink slot.  (see 3GPP explains Figure 1 illustrate the structure of the proposed long PUCCH format for large payload sizes. In this example, the long PUCCH occupies 14 symbols including two symbols for DMRS with frequency hopping. For this setup, considering one PRB and two users, the total number of QPSK symbols being 12x12=144 are divided between two users each transmitting 72 GPSK symbols per PRB or equivalently 36 QPSK symbols per hop or 6 QPSK symbols per DFTS-OPDM symbol. Depending on using FDM or CDM approach for user multiplexing, each DFTS-OFDM data symbols is generated as illustrated in Figure 2. As shown for the FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation. Further explains N consecutive symbols within a s slot and intra-slot frequency hopping for symbols)
While it can be understood 3GPP teaches symbol period of an uplink slot 	however to further clarify this Frenne is introduced (see paragraph [0025]		


Regarding claim 13, 3GPP taught the method of claim 1, as described above.  3GPP further teaches comprising: 2identifying the spreading code from a plurality of spreading codes for 3spreading a set of modulation symbols of uplink control information.  (see 3GPP section 2 explains UCI symbols in Long PUCCH formats  for large payloads: In our view the long PUCCH format for large payload should be designed similarly to the LTE PUCCH | Format 4. This approach accommodates transmission of large payloads with enough flexibility with respect | for variable duration of PUCCH. Another approach was discussed in the last meeting based on the proposal in [3], In this approach, the POCCH format is designed based on phase rotations or cyclic shifts of a base sequence, combined with DFT spreading codes, can support payloads larger than two bits by assigning a different shift and/or DFT spreading code weight to each symbol…. )												


Regarding claim 19, 3GPP taught the method of claim 1, 3GPP further teaches further comprising: 2mapping the set of frequency domain symbols to a set of subcarriers associated with a set of frequency resources assigned for the uplink control information.  (3GPP section 2, Fig. 2 explains….. PRB(s) use a fraction of the PRB subcarriers….)  



Regarding claim 113, 3GPP taught the method of claim 1, 3GPP further teaches wherein the spreading code is based at least in 2part on a Fourier basis cover code.  ( see 3GPP section 2  explains DFT spreading code)


Regarding claim 324. 3GPP teaches an apparatus for wireless communication, comprising: 4means for generating a plurality of sets of modulation symbols from a set of 5modulation symbols comprising uplink control information, (see 3GPP section 2, Fig. 1-3 and explains FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation. Also shows UCI bits and explains encoded UCIs, further explains multiple UEs) each of the plurality of sets of 6modulation symbols comprising repetitions of the set of modulation symbols; (see 3GPP section 2, Fig. 1-3 explains encoded UCI symbols are repeated over two hops)  7means for applying each value of a spreading code to a respective one of the 8plurality of sets of modulation symbols; (see 3GPP explains the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation) 9means for performing a discrete Fourier transform spreading process after 10applying the spreading code to obtain a set of frequency domain symbols; (see 3GPP explains CDM based user multiplexing: different PUCCH sharing the same PRB(s) using all the subcarriers by means intra symbol pre-DFT spreading. Different PUCCH allocated to the same PRB(s) are assigned to different spreading codes)    and 11means for transmitting a time-domain waveform obtained from the set of 12frequency domain symbols in a symbol period of an uplink slot.  (see 3GPP explains Figure 1 illustrate the structure of the proposed long PUCCH format for large payload sizes. In this example, the long PUCCH occupies 14 symbols including two symbols for DMRS with frequency hopping. For this setup, considering one PRB and two users, the total number of QPSK symbols being 12x12=144 are divided between two users each transmitting 72 GPSK symbols per PRB or equivalently 36 QPSK symbols per hop or 6 QPSK symbols per DFTS-OPDM symbol. Depending on using FDM or CDM approach for user multiplexing, each DFTS-OFDM data symbols is generated as illustrated in Figure 2. As shown for the FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation. Further explains N consecutive symbols within a s slot and intra-slot frequency hopping for symbols)

Regarding claim 126. 3GPP taught the  apparatus of claim 24, 3GPP further teaches comprising: 2means for identifying the spreading code from a plurality of spreading codes 3for spreading a set of modulation symbols of uplink control information.   (see 3GPP section 2 explains UCI symbols in Long PUCCH formats  for large payloads: In our view the long PUCCH format for large payload should be designed similarly to the LTE PUCCH | Format 4. This approach accommodates transmission of large payloads with enough flexibility with respect | for variable duration of PUCCH. Another approach was discussed in the last meeting based on the proposal in [3], In this approach, the POCCH format is designed based on phase rotations or cyclic shifts of a base sequence, combined with DFT spreading codes, can support payloads larger than two bits by assigning a different shift and/or DFT spreading code weight to each symbol…. )


	


Regarding claim 34, 3GPP teaches an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: generate a plurality of sets of modulation symbols from a set of modulation symbols comprising uplink control information, (see 3GPP section 2, Fig. 1-3 and explains FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation. Also shows UCI bits and explains encoded UCIs)   each of the plurality of sets of modulation symbols comprising repetitions of the set of modulation symbols; ; 5 (see 3GPP section 2, Fig. 1-3 explains encoded UCI symbols are repeated over two hops) apply each value of a spreading code to a respective one of the plurality of sets of modulation symbols; (see 3GPP explains the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation) perform a discrete Fourier transform spreading process after applying the spreading code to obtain a set of frequency domain symbols; ;(see 3GPP explains CDM based user multiplexing: different PUCCH sharing the same PRB(s) using all the subcarriers by means intra symbol pre-DFT spreading. Different PUCCH allocated to the same PRB(s) are assigned to different spreading codes) and transmit a time-domain waveform obtained from the set of frequency domain symbols in a symbol period of an uplink slot. (see 3GPP explains Figure 1 illustrate the structure of the proposed long PUCCH format for large payload sizes. In this example, the long PUCCH occupies 14 symbols including two symbols for DMRS with frequency hopping. For this setup, considering one PRB and two users, the total number of QPSK symbols being 12x12=144 are divided between two users each transmitting 72 GPSK symbols per PRB or equivalently 36 QPSK symbols per hop or 6 QPSK symbols per DFTS-OPDM symbol. Depending on using FDM or CDM approach for user multiplexing, each DFTS-OFDM data symbols is generated as illustrated in Figure 2. As shown for the FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation. Further explains N consecutive symbols within a s slot and intra-slot frequency hopping for symbols)

Regarding claim 136, 3GPP taught the apparatus of claim 34, 3GPP further teaches wherein the instructions are further 2executable by the processor to: 3identify the spreading code from a plurality of spreading codes for spreading a 4set of modulation symbols of uplink control information.  (see 3GPP section 2 explains UCI symbols in Long PUCCH formats  for large payloads: In our view the long PUCCH format for large payload should be designed similarly to the LTE PUCCH | Format 4. This approach accommodates transmission of large payloads with enough flexibility with respect | for variable duration of PUCCH. Another approach was discussed in the last meeting based on the proposal in [3], In this approach, the POCCH format is designed based on phase rotations or cyclic shifts of a base sequence, combined with DFT spreading codes, can support payloads larger than two bits by assigning a different shift and/or DFT spreading code weight to each symbol…. )

	

 
Regarding claim 141. The apparatus of claim 34, 3GPP further teaches wherein the instructions are further 2executable by the processor to: 3map the set of frequency domain symbols to a set of subcarriers associated  with a set of frequency resources assigned for the uplink control information.   (3GPP section 2, Fig. 2 explains….. PRB(s) use a fraction of the PRB subcarriers….)  

 
Regarding claim 147. 3GPP teaches A non-transitory computer readable medium storing code for wireless 2communication, the code comprising instructions executable by a processor to: 3generate a plurality of sets of modulation symbols from a set of modulation 4symbols comprising uplink control information, (see 3GPP section 2, Fig. 1-3 and explains FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation. Also shows UCI bits and explains encoded UCIs)  each of the plurality of sets of modulation 5symbols comprising repetitions of the set of modulation symbols; (see 3GPP section 2, Fig. 1-3 explains encoded UCI symbols are repeated over two hops)  6apply each value of a spreading code to a respective one of the plurality of sets 7of modulation symbols; (see 3GPP explains the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation)8perform a discrete Fourier transform spreading process after applying the 9spreading code to obtain a set of frequency domain symbols; (see 3GPP explains CDM based user multiplexing: different PUCCH sharing the same PRB(s) using all the subcarriers by means intra symbol pre-DFT spreading. Different PUCCH allocated to the same PRB(s) are assigned to different spreading codes)    and 10transmit a time-domain waveform obtained from the set of frequency domain 11symbols in a symbol period of an uplink slot.  (see 3GPP explains Figure 1 illustrate the structure of the proposed long PUCCH format for large payload sizes. In this example, the long PUCCH occupies 14 symbols including two symbols for DMRS with frequency hopping. For this setup, considering one PRB and two users, the total number of QPSK symbols being 12x12=144 are divided between two users each transmitting 72 GPSK symbols per PRB or equivalently 36 QPSK symbols per hop or 6 QPSK symbols per DFTS-OPDM symbol. Depending on using FDM or CDM approach for user multiplexing, each DFTS-OFDM data symbols is generated as illustrated in Figure 2. As shown for the FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time-domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation. Further explains N consecutive symbols within a s slot and intra-slot frequency hopping for symbols)




8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. Claims 4, 7,8,10-14, 27, 30, 37, 40, 42, 51 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-3GPP TSG-RAN WG1 Meeting#90 in view of Han et al(US 9723594B2)


Regarding claim 14, 3GPP taught the modified 3GPP further taught the method of claim 1, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein a plurality of spreading codes 2comprises the spreading code, wherein the plurality of spreading codes are based at least in 3part on a Fourier sequence, and wherein each of the plurality of spreading codes is orthogonal 4to the other spreading codes of the plurality of spreading codes. (see Han column 12 lines 26-44 explains multiple codes; see 3GPP section 2 explains another approach was discussed in the last meeting based on the proposal in [3], In this approach, the POCCH format is designed based on phase rotations or cyclic shifts of a base sequence, combined with DFT spreading codes, can support payloads larger than two bits by assigning a different shift and/or DFT spreading code weight to each symbol. Beside the fact that RM or Polar encoding should be used for large payloads as agreed, the major concern with this approach is that the amount of supported payload bits depends on the number of feasible cyclic shifts and spreading codes in time where the orthogonality properties of both is highly dependent on the realistic channel conditions and corresponding receiver. it was also discussed in the previous meeting possibility of using pi/2 BPSK instead of QPSK for modulation of the encoded UCI bits [4]. FDM based approach, the 6 QPSK symbols are DFT spread and mapped to the combs or subcarriers assigned to the UE which is then mapped to time- domain signal after the IFFT operation. Alternatively, for the CDM based approach, the set of 6 QPSK symbols are spread using the orthogonal code assigned to the UE prior to the DFT 12 operation.	
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 17, 3GPP taught the method of claim 1, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is associated with a first user 4equipment (UE) and the set of frequency domain symbols, 5a second spreading code that is associated with a second UE and a second set 6of frequency domain symbols generated by a second discrete Fourier transform spreading 7process, 8a third spreading code that is associated with a third UE and a third set of 9frequency domain symbols generated by a third discrete Fourier transform spreading process, 10and 11a fourth spreading code that is associated with a fourth UE and a fourth set of 12frequency domain symbols generated by a fourth discrete Fourier transform spreading 13process.   (see Han column 12,  Fig. 13-15 explains OCC and FFT for UEs)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 18, 3GPP taught the method of claim 7, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein each of the first, second, third, and 2fourth sets of frequency domain symbols is non-overlapping in a frequency domain with one 3another.   (see Han column 12,  Fig. 13-15 explains OCC and FFT for UEs)



Regarding claim 110, 3GPP taught the method of claim 9, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches further comprising: 2performing an inverse discrete Fourier transform on the mapped set of 3frequency domain symbols to obtain the time-domain waveform.  (see Hann column 6 lines 41-66, column 20 lines 10-15 explains IFFT blocks)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 111, 3GPP taught the method of claim 1, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches further comprising: 2identifying a second set of modulation symbols of the uplink control 3information for the symbol period of the uplink slot; and 4spreading the second set of modulation symbols using a scalar of the spreading 5code prior to performing the discrete Fourier transform spreading process.  (see Hann column 2 lines 6-39 explains multiple symbols including second SC-FMA symbols and DFT-precode)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 112, 3GPP taught the method of claim 11, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein the second set of modulation 2symbols is the same as the set of modulation symbols.  (see Hann column 2 lines 6-39 explains multiple SC-FDMAsymbols including second SC-FMA symbols and DFT-precode)  

Regarding claim 114, 3GPP taught the method of claim 1, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein the spreading code is based at least in 2part on an orthogonal cover code.  (see Han column 27 lines 47-60 explains use OCC)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 127. 3GPP taught the apparatus of claim 24, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein a plurality of spreading codes 2comprises the spreading code, wherein the plurality of spreading codes are based at least in 3part on a Fourier sequence, and wherein each of the plurality of spreading codes is orthogonal to the other spreading codes of the plurality of spreading codes. (see Hann column 2 lines 6-39 explains multiple symbols including second SC-FMA symbols and DFT-precode)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 130, 3GPP taught the apparatus of claim 24, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is associated with a first user 4equipment (UE) and the set of frequency domain symbols, 5a second spreading code that is associated with a second UE and a second set 6of frequency domain symbols generated by a second discrete Fourier transform spreading 7process, 8a third spreading code that is associated with a third UE and a third set of 9frequency domain symbols generated by a third discrete Fourier transform spreading process, 10and 11a fourth spreading code that is associated with a fourth UE and a fourth set of 12frequency domain symbols generated by a fourth discrete Fourier transform spreading process.  .   (see Han column 12,  Fig. 13-15 explains OCC and FFT for UEs)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 137, 3GPP taught the apparatus of claim 34 as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein a plurality of spreading codes 2comprises the spreading code, wherein the plurality of spreading codes are based at least in 3part on a Fourier sequence, and wherein each of the plurality of spreading codes is orthogonal 4to the other spreading codes of the plurality of spreading codes.  (see Hann column 2 lines 6-39 explains multiple symbols including second SC-FMA symbols and DFT-precode)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 140 , 3GPP taught the apparatus of claim 34, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is associated with a first user 4equipment (UE) and the set of frequency domain symbols, 5a second spreading code that is associated with a second UE and a second set 6of frequency domain symbols generated by a second discrete Fourier transform spreading 7process, 8a third spreading code that is associated with a third UE and a third set of 9frequency domain symbols generated by a third discrete Fourier transform spreading process, 10and 11a fourth spreading code that is associated with a fourth UE and a fourth set of 12frequency domain symbols generated by a fourth discrete Fourier transform spreading 13process. .   (see Han column 12,  Fig. 13-15 explains OCC and FFT for UEs)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 



Regarding claim 142, 3GPP taught the apparatus of claim 34, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein the instructions are further 2executable by the processor to: 3identify a second set of modulation symbols of the uplink control information 4for the symbol period of the uplink slot; and 5spread the second set of modulation symbols using a scalar of the spreading 6code prior to performing the discrete Fourier transform spreading process. (see Hann column 2 lines 6-39 explains multiple symbols including second SC-FMA symbols and DFT-precode)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 

Regarding claim 151, 3GPP taught the non-transitory computer-readable medium of claim 47, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Han further teaches wherein a 2plurality of spreading codes comprises: 3the spreading code, wherein the spreading code is associated with a first user 4equipment (UE) and the set of frequency domain symbols, 5a second spreading code that is associated with a second UE and a second set 6of frequency domain symbols generated by a second discrete Fourier transform spreading 7process, 8a third spreading code that is associated with a third UE and a third set of 9frequency domain symbols generated by a third discrete Fourier transform spreading process, 10and 11a fourth spreading code that is associated with a fourth UE and a fourth set of 12frequency domain symbols generated by a fourth discrete Fourier transform spreading  process.  .   (see Han column 12,  Fig. 13-15 explains OCC and FFT for UEs)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Han’s method for transmitting control information in a wireless communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve transmitting control information  (See column 1 lines 44-50]). 



10. Claims 5,6, 28,29, 38,39 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-3GPP TSG-RAN WG1 Meeting#90 in view of Yamamoto et al(US 2017/0195096A1) 

Regarding claim 15, 3GPP taught the method of claim 1, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Yamamoto further teaches wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is based at least in part on a first sequence [1, 1], and Attorney Docket No. PN488.01.01 (93519.3059)Qualcomm Ref. No. 176113C1 46 5a second spreading code that is based at least in part on a second sequence 6[1, -1].  (see Yamamoto Fig. 10A and Fig. 11A paragraphs [0143]-[0146], [0156]-[0165] explains multiple spreading codes values) 
 It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Yamamoto’s communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to prevent decreasing of spectral efficiency of channels  (See paragraph [0017]).  

Regarding claim 16, 3GPP taught the method of claim 1, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Yamamoto wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is based at least in part on a 4first sequence [1, 1, 1, 1], 5a second spreading code that is based at least in part on a second sequence 6[1, -j, -1, j], 7a third spreading code that is based at least in part on a third sequence [1, -1, 81, -1], and 9a fourth spreading code that is based at least in part on a fourth sequence [1, 10j, -1, -j].  (see Yamamototo Fig. 10A and Fig. 11A paragraphs [0143]-[0146], [0156]-[0165] explains multiple spreading codes values)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Yamamoto’s communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to prevent decreasing of spectral efficiency of channels  (See paragraph [0017]).  


Regarding claim 128, 3GPP taught the apparatus of claim 24, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Yamamoto wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is based at least in part on a 4first sequence [1, 1], and 5a second spreading code that is based at least in part on a second sequence 6[1, -1].  (see Yamamototo Fig. 10A and Fig. 11A paragraphs [0143]-[0146], [0156]-[0165] explains multiple spreading codes values)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Yamamoto’s communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to prevent decreasing of spectral efficiency of channels  (See paragraph [0017]).  

Regarding claim 129, 3GPP taught the apparatus of claim 24, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Yamamoto wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is based at least in part on a 4first sequence [1, 1, 1, 1], 5a second spreading code that is based at least in part on a second sequence 6[1, -j, -1, j], 7a third spreading code that is based at least in part on a third sequence [1, -1, 81, -1], and 9a fourth spreading code that is based at least in part on a fourth sequence [1, 10j, -1, -j].  (see Yamamototo Fig. 10A and Fig. 11A paragraphs [0143]-[0146], [0156]-[0165] explains multiple spreading codes values)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Yamamoto’s communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to prevent decreasing of spectral efficiency of channels  (See paragraph [0017]).  


Regarding claim 138, 3GPP taught the apparatus of claim 34, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Yamamoto wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is based at least in part on a first sequence [1, 1], and Attorney Docket No. PN488.01.01 (93519.3059)Qualcomm Ref. No. 176113C1 53 5a second spreading code that is based at least in part on a second sequence 6[1, -1].  (see Yamamototo Fig. 10A and Fig. 11A paragraphs [0143]-[0146], [0156]-[0165] explains multiple spreading codes values)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Yamamoto’s communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to prevent decreasing of spectral efficiency of channels  (See paragraph [0017]).  

Regarding claim 139, 3GPP taught the apparatus of claim 34, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Yamamoto wherein a plurality of spreading codes 2comprises: 3the spreading code, wherein the spreading code is based at least in part on a 4first sequence [1, 1, 1, 1], 5a second spreading code that is based at least in part on a second sequence 6[1, -j, -1, j], 7a third spreading code that is based at least in part on a third sequence [1, -1, 81, -1], and 9a fourth spreading code that is based at least in part on a fourth sequence [1, 10j, -1, -j].  (see Yamamototo Fig. 10A and Fig. 11A paragraphs [0143]-[0146], [0156]-[0165] explains multiple spreading codes values)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Yamamoto’s communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to prevent decreasing of spectral efficiency of channels  (See paragraph [0017]).  

Regarding claim 149, 3GPP taught the non-transitory computer-readable medium of claim 47, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Yamamoto wherein a 2plurality of spreading codes comprises: 3the spreading code, wherein the spreading code is based at least in part on a 4first sequence [1, 1], and 5a second spreading code that is based at least in part on a second sequence 6[1, -1].  (see Yamamototo Fig. 10A and Fig. 11A paragraphs [0143]-[0146], [0156]-[0165] explains multiple spreading codes values)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Yamamoto’s communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to prevent decreasing of spectral efficiency of channels  (See paragraph [0017]).  


Regarding claim 150, 3GPP taught the non-transitory computer-readable medium of claim 47, as described above.  3GPP alone does not explicitly disclose these limitations however combined with analogous art Yamamoto wherein a 2plurality of spreading codes comprises: 3the spreading code, wherein the spreading code is based at least in part on a 4first sequence [1, 1, 1, 1], 5a second spreading code that is based at least in part on a second sequence 6[1, -j, -1, j], 7a third spreading code that is based at least in part on a third sequence [1, -1, 81, -1], and 9a fourth spreading code that is based at least in part on a fourth sequence [1, 10j, -1, -j].  (see Yamamototo Fig. 10A and Fig. 11A paragraphs [0143]-[0146], [0156]-[0165] explains multiple spreading codes values)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Yamamoto’s communication system.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to prevent decreasing of spectral efficiency of channels  (See paragraph [0017]).  


Allowable Subject Matter
When a terminal disclaimer is filed, claims 15-23, 31-33, 43-46, 52-54 would be considered for allowance.  

Claims 2, 25, 35, 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Yamamoto et al(US 2017/0041105) explains  terminals are spread (multiplied) by ZAC sequences defined by different cyclic shift indexes or orthogonal sequences corresponding to different orthogonal cover indexes (OC indexes). The orthogonal sequences are constituted by a combination of Walsh sequences and DFT sequences. The orthogonal sequence may also be referred to as a “block-wise spreading code”. A signal allocator maps the control signal received from the control signal modulator , the broadcast signal received from the broadcast signal generator , and the modulated data signal received from the data modulator  onto downlink resources (such as a downlink data allocation resource and a downlink control information allocation resource), and outputs the mapped signals to the IFFT unit . More specifically, the signal allocator  maps the control signal onto the resource indicated by the information concerning the downlink control information allocation resource received from the controller and maps the modulated data signal onto the resource indicated by the information concerning the downlink data allocation resource received from the controller. The signal allocator  also maps the broadcast signal onto a preset time-frequency resource.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478